BENKE, J.
I respectfully dissent from that portion of the majority opinion which strikes the restitution ordered by the sentencing court. I.am not prepared to say that under the circumstances presented here this court can strike the restitution which the sentencing court has ordered pursuant to subdivision (c) of Government Code section 13967.
The sentencing judge here ordered restitution in the amount of $6,848.63 “per section 13967(c) of the Government Code to the victim as contained in the probation department’s report.” In making its recommendations for restitution, the probation report outlines the injuries to the victim.1
“This officer sent the victim, Mr. Timothy Ferris, a request for a restitution letter and also telephoned him regarding the offense and the defendant. Mr. Ferris began by stating that he stayed in the hospital as a result of the incident for five days and left as he could not afford it any longer. Mr. Ferris indicates that he is still recuperating from the wounds inflicted by the defendant and has not been able to work since the incident. Mr. Ferris indicated that the nature of his problems consist of headaches, blurred vision, and a lack of feeling in his left hand. Mr. Ferris indicated that the *891blows inflicted by the defendant, cracked his skull and went to the base of the brain. The wounds required four hours of surgery and the doctors have indicated to him that he possibly will need a metal plate, if the wounds do not heal properly. According to the victim, because he has not been able to work since the incident, he is facing eviction from his home.”
Government Code section 13967, subdivision (a), requires that upon a person being convicted for any crime, the court shall order restitution in the form of a penalty assessment in accordance with the general allocation requirements of section 1464 of the Penal Code. Government Code section 13967, subdivision (a), further states: “Except as provided in Section 1202.4 of the Penal Code and subdivision (c) of this section, under no circumstances shall the court fail to impose the separate and additional restitution fine required by this section.”
Section 1202.4, subdivision (a), requires a restitution fine “as provided in subdivision (a) of Section 13967 of the Government Code” and further requires “[s]uch restitution fine shall be in addition to any other penalty or fine . . . and shall be ordered regardless of the defendant’s present ability to pay.” Only if the court finds there are “compelling and extraordinary reasons” may it waive imposition of the fine and if it does so, it must state the grounds therefore for the record. {Ibid.)
Government Code section 13967, subdivision (c), provides that where the victim has suffered economic loss as a result of the defendant’s conduct and the defendant is denied probation, the court shall order restitution be paid directly to the victim rather than imposing a restitution fine which is then distributed as set forth in Penal Code section 1464. Subdivision (c) states: “In cases in which a victim has suffered economic loss as a result of the defendant’s criminal conduct, and the defendant is denied probation, in lieu of imposing all or a portion óf the restitution fine, the court shall order restitution to be paid to the victim. Notwithstanding subdivision (a), restitution shall be imposed in the amount of the losses, but not to exceed ten thousand dollars ($10,000). A restitution order imposed pursuant to this subdivision shall identify the losses to which it pertains, and shall be enforceable as a civil judgment. The making of a restitution order pursuant to this subdivision shall not affect the right of a victim to recovery from the Restitution Fund in the manner provided elsewhere, except to the extent that restitution is actually collected pursuant to the order. Restitution collected pursuant to this subdivision shall be credited to any other judgments for the same losses obtained by the victim against the defendant arising out of the crime for which the defendant was convicted.” (Italics added.)
The statutory framework, of which Penal Code section 1202.4 and Government Code section 13967 are but a part, was established pursuant to the *892Crime Victim Restitution Program of 1983. (People v. Vega-Hernandez (1986) 179 Cal.App.3d 1084 [225 Cal.Rptr. 209]; People v. Wyman (1985) 166 Cal.App.3d 810, 813-814, fn. 2 [212 Cal.Rptr. 668].) The statutes passed as a result of that program provide restitution is mandatory. (See People v. Vega-Hernandez, supra, 179 Cal.App.3d at p. 1090.) To the extent possible, a victim in this state must now be directly compensated by an offender for economic losses caused by that offender’s criminal conduct.
Since the restitution ordered here is required, our striking of the lower court’s order violates a legislative mandate requiring restitution in all cases, and, more specifically, deprives the victim in this case of a direct form of compensation due to this serious offense, one which resulted in substantial monetary losses. Such results are the opposite of those intended by passage of the Crime Victim Restitution Program.
The majority and the Attorney General rely upon People v. Mancheno (1982) 32 Cal.3d 855 [187 Cal.Rptr. 441, 654 P.2d 211], for the proposition that this court may strike a trial court’s restitution order where the defendant has not been adequately advised that restitution will result from his plea of guilty. Significantly, however, the Mancheno decision predates passage of the Crime Victim Restitution Program of 1983. Thus I do not believe Mancheno supports the proposition that California’s now mandatory restitution may be stricken by this court.
Although, as has been noted, the Crime Victim Restitution Program permits waiver of restitution upon certain findings being made by the trial court (Pen. Code, § 1202.4, subd. (a)), no such findings were made here. There is nothing in this record which indicates the trial court ever intended to waive direct restitution to the victim.
Since restitution is mandatory, I would not strike the restitution here even if both parties on the appeal so request.
The question remains as to whether this case must be remanded inasmuch as Oberreuter was not advised of a significant consequence of his plea in this case.
An advisement of the consequences of a plea of guilty need not appear in the transcript. A properly executed change of plea form is sufficient. (Cf. In re Ibarra (1983) 34 Cal.3d 277, 284-288 [193 Cal.Rptr. 538, 666 P.2d 980].) Here, Oberreuter initialed a box on the change of plea form which indicates the judge could order restitution. At the time of the change of plea, he informed the court he understood the form and what it contained. That portion of the form initialed by Oberreuter provides: “I agree that the *893sentencing judge may consider my prior criminal history and the entire factual background of the case, including any unfiled, dismissed, or stricken charges or allegations, when granting probation, ordering restitution, or imposing sentence.”
This advisement does not inform Oberreuter that restitution is required and if this case falls within subdivision (c) of section 13967, the order of restitution will act as a civil judgment against him. If such an advisement is required, which I believe it is, Oberreuter must be allowed the opportunity to withdraw his plea. (Cf. In re Yurko (1974) 10 Cal.3d 857, 862 [519 P.2d 561].)
Moreover, while the probation report sets forth the extent of the victim’s substantial physical and economic injuries in this case, it does not set forth the factual basis for the recommended amount of restitution. Nor did the sentencing judge set out such a factual basis when he adopted the amount of restitution recommended by the probation department. Government Code section 13967, subdivision (c), requires such findings be set forth on the record.
Rather than striking the order of restitution, I believe the appropriate action should be to remand this case to the sentencing court with instructions to permit Oberreuter to withdraw his plea and if he elects not to do so, state for the record the factual basis upon which the amount of restitution was determined.
A petition for a rehearing was denied October 14, 1988, and appellant’s petition for review by the Supreme Court was denied December 21, 1988.

Made part of the record pursuant to California Rules of Court, rule 33(a)(l)(K).